                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

JOHN BILLIOT, JORDY LEE,
AND TAYLOR ROY
                                                                    CIVIL ACTION
VERSUS
                                                                    NO. 18-715-JWD-RLB
MULTIFAMILY MANAGEMENT, INC.,
GMF-PRESERVATION OF AFFORDABILITY CORP.,
AND XYZ INSURANCE COMPANY

                                       RULING AND ORDER

       This matter is before the Court on Defendants’ Motion for Summary Judgment

(“Motion”) filed by Defendants Multifamily Management, Inc (“MMI”) and GMF-Preservation

Affordability Corp, (“GMF”) (together “Defendants”). (Doc. 21.) In response, Taylor Roy and

Jordy Lee, (together “Plaintiffs”) filed an Opposition to Motion for Summary Judgment

(“Opposition”). (Doc. 29.) In reply, Defendants filed Defendants’ Reply in Support of Motion for

Summary Judgment (“Reply”). (Doc. 32.) Oral argument is not necessary. Having considered the

facts, the arguments made by the parties, the law, and for the reasons expressed below, the Court

will grant the Motion.

                                             FACTS

       This case arises out of an alleged accident on August 23, 2017, when Plaintiffs and Mr.

Billiot were working at an apartment complex when Mr. Billiot was struck by a falling air-

conditioning unit. While helping Mr. Billiot, Mr. Lee strained his back and Mr. Roy crushed his

foot. (Doc. 1 -1 at ¶ 5.) The apartment complex is located in Lake Charles, Louisiana in

Calcasieu Parish. (Doc. 1-1 at ¶ 3.)

       Defendant MMI is an Alabama corporation licensed to do business in Louisiana. (Doc. 7-

2 at 1.) MMI’s registered office and principal business establishment in Louisiana is located in
East Baton Rouge Parish. (Id.) MMI maintains a registered agent, Mr. John Dale Powers, for

service of process in Louisiana. (Doc. 7-2 at 2.) Defendant GMF is a Tennessee nonprofit

corporation licensed to do business in Louisiana. (Doc. 7-3 at 1.) GMF’s registered office and

principal business establishment in Louisiana is located in Orleans Parish. (Id.) GMF maintains a

registered agent for service of process in Louisiana. (Doc. 7-3 at 2.)

       On October 20, 2017, counsel for Plaintiffs emailed MMI’s registered agent, Mr. Powers

informing him of the accident at the apartment complex. (Doc. 29-1 at 1-2.) On October 23,

2017, Mr. Powers responded, “forwarding all of this to Multifamily Management as we are only

the registered agent.” (Id. at 1.) On April 30, 2018, counsel for Plaintiffs began communicating

with Mr. Patrick Coffey of MMI in an email stating:

       Please be on notice that Mr. John Billiot, Mr. Jordy Lee and Mr. Taylor Roy were
       preforming work at Suffock Mannor on August 23, 2017 when Mr. Billiot was
       struck by a falling a/c unit. Please see attached picture of the unit and damage to
       Mr. Billiot. Mr. Lee strained his back and Mr. Roy crushed his foot moving the unit
       from Mr. Billiot.

(Doc. 29-2 at 2.) On May 4, 2018, Mr. Coffey responded in part, “I would rather settle this out

as opposed to creating litigation. What is it that your clients are looking for? Let me know.” (Id.

at 1.) On May 22, 2018, counsel for Plaintiffs emailed Mr. Coffey asking, “Please contact my

office to discuss the status of the offers of settlement and the name of the owner of the building

for service of process.” (Doc. 29-3 at 2.) Mr. Coffey responded, “I have notified the owner, he is

out of the country and should be back on Friday. He will be the one to discuss settlement.” (Id. at

1.)

       On June 21, 2018, Plaintiffs filed their Petition in the 18th Judicial District Court for the

Parish of Point Coupee, where Mr. Roy is domiciled. (Doc. 1 at ¶ 5.) On July 11, 2018, GMF

received a copy of the long-arm service citation and a copy of the Petition through their agent for

service of process in Tennessee. (Doc. 1 at ¶ 4.) On or about July 17, 2018, MMI received a copy


                                                 2
of the long-arm service citation and a copy of the Petition through Mr. Patrick Coffey, the

registered agent for service of process in Alabama. (Id.)

       On July 26, 2018, Defendants filed a Notice of Removal pursuant to 28 U.S.C. § 1441.

Defendants noted in the Notice of Removal that “Although Defendants both maintain registered

agents within the State of Louisiana, Plaintiffs chose to attempt service of citation and the

Petition on Defendants via Louisiana’s long-arm service. No affidavit of long-arm service has

been filed in the state court record as of this date.” (Doc. 1 at ¶ 4.) On August 2, 2018,

Defendants sought and were granted an extension of time to file an answer or responsive

pleadings. (Doc. 2; Doc. 3.) Defendants filed a Motion to Dismiss on September 4, 2018. (Doc.

7.) Defendants filed an answer on May 1, 2019. (Doc. 19.)

       Plaintiffs served the registered agent for process in Louisiana for MMI, John Dale Powers

on September 25, 2018. (Doc. 11 at 2.) Plaintiffs also served the registered agent for process in

Louisiana for GMF on September 25, 2018. (Id.)

                                   APPLICABLE STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). If the mover bears his burden of showing that there is no genuine issue of fact, “its

opponent must do more than simply show that there is some metaphysical doubt as to the

material facts. . . . [T]he nonmoving party must come forward with ‘specific facts showing that

there is a genuine issue for trial.’ ” See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 586–87, 106 S. Ct. 1348 (1986) (internal citations omitted). The non-mover's burden is

not satisfied by “conclusory allegations, by unsubstantiated assertions, or by only a ‘scintilla’ of

evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations and internal

quotations omitted). “Where the record taken as a whole could not lead a rational trier of fact to


                                                  3
find for the non-moving party, there is no ‘genuine issue for trial.’ ” Matsushita Elec. Indus.

Co., 475 U.S. at 587. Further:

       In resolving the motion, the court may not undertake to evaluate the credibility of
       the witnesses, weigh the evidence, or resolve factual disputes; so long as the
       evidence in the record is such that a reasonable jury drawing all inferences in favor
       of the nonmoving party could arrive at a verdict in that party's favor, the court must
       deny the motion.

International Shortstop, Inc. v. Rally's, Inc., 939 F.2d 1257, 1263 (5th Cir. 1991) (internal

citations omitted).

                                           DISCUSSION

   a. Parties’ arguments

   1. Defendants’ arguments

       Defendants argue that Plaintiffs’ claims for personal injuries are barred by Louisiana’s

one-year prescriptive period. (Doc. 21-1 at 4-5.) Defendants maintain that Louisiana Civil Code

article 3492 states that delictual actions, including personal injury claims, are subject to a one-

year prescriptive period beginning from the date of the injury. (Doc. 21-1 at 4 (citing La. Civ.

Code art. 3492).)

       Defendant argues that under Louisiana Civil Code Article 3462, “prescription is

interrupted when a plaintiff files suit within the prescriptive period ‘in a court of competent

jurisdiction and venue.’” (Doc. 21-1 at 4 (quoting La. Civ. Code art. 3462).) Prescription is not

interrupted, if the “action is commenced in an incompetent court, or in an improper venue”

unless “a defendant [is] served by process within the prescriptive period.” (Doc. 21-1 at 4

(quoting La. Civ. Code art. 3462; and citing Carner v. Louisiana Health Serv. & Indem. Co., 442

F. App’x 957, 959 (5th Cir. 2011)).) Defendants assert the claims are prescribed because alleged

injuries occurred on August 23, 2017 and prescription was not interrupted when Plaintiffs filed




                                                  4
this suit in the 18th Judicial District Court for the Parish of Pointe Coupee, which is an improper

venue, and did not properly serve either Defendant. (Doc. 21-1 at 4-5.)

       Defendants assert that the 18th Judicial District Court for the Parish or Pointe Coupee

was improper venue because under Louisiana Civil Code Procedure art. 42(4), “An action

against foreign corporations licensed to do business in this state generally should be brought in

the parish where its principal business establishment is located as designated.” (Doc. 21-1 at 5

(citing La. Code Civ. Proc. art. 42(4)).) Further, “[a]n action for tort may be brought in the parish

where the wrongful conduct occurred or where damages were sustained.” (Doc. 21-1 at 5 (La.

La. Code Civ. Proc. art.74).) Finally, “[a] direct action on a liability insurance policy may be

brought in the parish where the loss occurred, or the insured is domiciled.” (Doc. 21-1 at 5 (La.

La. Code Civ. Proc. art.76).) Defendants state that Pointe Coupee Parish is improper venue

because Defendants’ principal business establishments are East Baton Rouge Parish and Orleans

Parish, and Plaintiffs allege they were injured in Calcasieu Parish. (Doc. 21-1 at 5.)

       Defendants argue that because Plaintiffs filed suit in an improper venue, prescription was

only interrupted if Plaintiffs served Defendants during the one-year prescriptive period. (Doc.

21-1 at 5 (citing Carner v. Louisiana Health Serv. & Indem. Co., 442 F. App’x 957, 959 (5th Cir.

2011)).) Defendants state the prescriptive period ended on August 23, 2018 and that Plaintiffs

did not serve Defendants’ respective registered agents until September 25, 2018. (Doc. 21-1 at 5-

6.) Therefore, Defendants maintain that the personal injury claims prescribed, and summary

judgment is warranted. (Doc. 21-1 at 6.)

   2. Plaintiffs’ response

       In response, Plaintiffs argue that Defendants have created their own prescription

deficiency because they sought and were granted an extension of time to file responsive

pleadings and answer when the case was removed to this Court. (Doc. 29 at 4-5.) Plaintiffs also


                                                 5
assert that the exception for improper venue does not apply because the case has been removed

to federal court and all parties are now properly before this court. (Doc. 29 at 4.) Plaintiffs state

that, when alerted to the deficiency of service of process, they promptly complied with proper

service. (Doc. 29 at 5.) Therefore, because federal procedure governs in a removed case,

Plaintiffs only had to comply with the federal rules for service of process and venue is no longer

an issue as the Parish of Point Coupee is in the Middle District of Louisiana. (Doc. 29 at 4-7

(citing Maquar v. Transit Management of Southeast Louisiana, Inc., 593 So. 2d 365 (La.

1992)).)

       Plaintiffs also argue that because, in settlement discussions, MMI’s agent for service of

process gave counsel Mr. Coffey’s contact information and Mr. Coffey asserted that he wanted

to settle the claim, the venue exception does not apply. (Doc. 29 at 6.) Last, Plaintiffs assert that

venue is not a prescriptive issue because a state court could simply transfer the action to a proper

venue. (Doc. 29 at 7-8.)

   3. Defendants’ reply

       Defendants reply that removal does not change the requirement that Plaintiffs timely

serve Defendants before the liberative prescription accrues. (Doc. 32 at 2.) Defendants detail that

the Fifth Circuit has held that the defense of prescription due to improper venue and improper

service is not affected by removal to federal court. (Doc. 32 at 2-3 (citing Mullen v. Sears,

Roebuck, & Co., 887 F.2d 615, 617–18 (5th Cir. 1989).) Therefore, Defendants argue that the

not-yet-ripe defense of prescription was not waived when the matter was removed to this Court.

(Doc. 32 at 3.)

       Next, Defendants assert that inconclusive settlement negotiations do not interrupt

liberative prescription if the settlement negotiations do not result in an agreement. (Doc. 32 at 4

(citing Mullen, 887 F.2d at 618).) Last, Defendants maintain that asking for an extension of time


                                                  6
to file responsive pleadings did not prevent Plaintiffs from serving Defendants before the

prescription accrued. (Doc. 32 at 4.) Defendants maintain that

       Louisiana courts have consistently held that as a general rule there is no duty to
       advise a claimant of the proper prescriptive period. See Rich v. Bud’s Boat Rentals,
       Inc., 1997 WL 785668 at *3 (E.D. La. Dec. 18, 1997); Pellerin v. Cashway
       Pharmacy of Franklin, Inc., 396 So.2d 371, 373 (La. App. 1st Cir. 1981) (“As a
       general rule, there is no relationship existing between a claimant and the insurance
       adjuster on which a duty to inform of prescription can be based.”); Flowers v.
       United States Fidelity & Guaranty Co., 367 So.2d 107, 110 (La. App. 4th Cir.) (“as
       adversaries, there is no relationship existing between the plaintiffs and the
       insurance adjuster on which a duty to inform of prescription can be based.”) rev’d
       on other grounds, 381 So.2d 378 (La. 1979).

(Doc. 32 at 4-5.) Therefore, Defendants assert because Plaintiffs bore the burden of interrupting

prescription, and prescription was not interrupted before it accrued to bar the Plaintiffs’ personal

injury claims, those claims are prescribed. (Doc. 32 at 5.)

   b. Applicable law

       Under Louisiana Civil Code article 3492, delictual actions, including personal injury

claims, are subject to a liberative prescription of one year beginning from the day of the injury.

La. Civ. Code Ann. art. 3492 (“Delictual actions are subject to a liberative prescription of one

year. This prescription commences to run from the day injury or damage is sustained.”). “The

defendant has the burden of proving that a tort claim has prescribed.” Eldredge v. Martin

Marietta Corp., 207 F.3d 737, 743 (5th Cir. 2000) (internal ciation omitted). In this case,

prescription commenced on August 23, 2017 and therefore the personal injury claims prescribed

on August 23, 2018.

       “If the defendant proves that one year has passed between the tortious acts and the filing

of the lawsuit, then the burden shifts to the plaintiff to prove an exception to prescription.” Id.

Prescription is interrupted

       when the obligee commences action against the obligor, in a court of competent
       jurisdiction and venue. If action is commenced in an incompetent court, or in an


                                                  7
       improper venue, prescription is interrupted only as to a defendant served by process
       within the prescriptive period.

La. Civ. Code Ann. art. 3462. Therefore, for prescription to be interrupted, a plaintiff must file

an action in a court of competent jurisdiction and venue or serve a defendant by process within

the prescriptive period. Id.

       In this case, on June 21, 2018, Plaintiffs filed their Petition in the 18th Judicial District

Court for the Parish of Point Coupee, where Mr. Roy is domiciled. (Doc. 1 at ¶ 3-5.) However,

the Parish of Point Coupee is not the proper venue for this action. La. Code Civ. Proc. Ann. art.

42. (“The general rules of venue are that an action against: . . . (4) A foreign corporation or

foreign limited liability company licensed to do business in this state shall be brought in the

parish where its principal business establishment is located as designated in its application to do

business in the state. . . . ); La. Code Civ. Proc. Ann. art. 76.1 (“An action on a contract may be

brought in the parish where the contract was executed or the parish where any work or service

was performed or was to be performed under the terms of the contract.”); La. Code Civ. Proc.

Ann. art. 74 (“An action for the recovery of damages for an offense or quasi offense may be

brought in the parish where the wrongful conduct occurred, or in the parish where the damages

were sustained.”) The correct venues for this action include: (1) East Baton Rouge Parish and

Orleans Parish, where Defendants’ principal places of business are located; (2) Calcasieu Parish,

where Plaintiffs allege they were injured and where the contract was executed and work was

performed. La. Code Civ. Proc. Ann. art. 45 (“ (3) If. . . there is a conflict between two or more

of Articles 42 and 71 through 77, the plaintiff may bring the action in any venue provided by any

applicable article.”) Because the action was filed in a court of improper venue, prescription

continued to run until Plaintiffs perfected service of process on Defendants under Louisiana law.




                                                  8
Although Plaintiffs attempted to affect service of process earlier, Defendants were not served

until September 25, 2018, which is after the prescription period expired.

       In addition, removal of an action to federal court does not waive a defendant’s

prescription defense for improper venue and improper service. Mullen, 887 F.2d at 618. In

Mullens v. Sears, Roebuck, & Co. the Fifth Circuit explained:

       There is little doubt but that the service requirement in Article 3462 reflects a
       determination by the Louisiana legislature that absent proper venue, only service
       provides adequate notice. The statute promotes the fundamental purposes of the
       Louisiana prescriptive statutes, which are “to afford a defendant security of mind
       and affairs if no claim is made timely, and to protect him from stale claims and
       from the loss or non-preservation of relevant proof.” Allstate Ins. Co. v.
       Theriot, 376 So.2d 950, 954 (La.1979). Filing suit alone, if in the wrong parish, is
       not likely to give notice. We are persuaded that the requirement is integral to the
       Louisiana prescriptive statutes, and not supplanted by Rule 3.

       ....

       The argument is that venue would have been proper if their suit had originally been
       filed in this federal district court; that venue is proper in a removed case in the
       district court for the district and division in which the state court is located, whether
       or not by the measure of state law venue was proper in the state court. Seaboard
       Rice Milling Co. v. Chicago, R.I. & P.R. Co., 270 U.S. 363, 46 S.Ct. 247, 70 L.Ed.
       633 (1926); Minnesota Mining and Manufacturing Co. v. Kirkevold, 87 F.R.D. 317
       (D.Minn.1980); 14A C. Wright, A. Miller, and E. Cooper, Federal Practice and
       Procedure § 3726 at 438 (1985).

       We are not convinced that removal extricated the [Plaintiffs] from the time bar. It
       is true that federal venue was proper upon removal and since [the Defendant] did
       not contest venue before removal, it might not have been able to do so in federal
       court. See 14A C. Wright, A. Miller, and E. Cooper, Federal Practice and
       Procedure, § 3726 at 439 (suggesting that if state venue is improper, the defendant
       may raise the issue in state court before removal, or may seek a transfer after
       removal). Transfer was not an option because both the Parish where suit was filed
       as well as the Parish where suit should have been filed were in the Eastern District
       of Louisiana. The defense was limitation, however, and Sears raised this
       affirmatively urging that the Mullens' claim was time barred under Louisiana law
       and that removal denied no defense available in state court. Nationwide
       Engineering and Control Systems, Inc. v. Thomas, 837 F.2d 345 (8th Cir.1988); 5
       C. Wright and A. Miller, Federal Practice and Procedure, § 1395 at 873 (1969).
       In sum, Sears did nothing to waive its defense under Louisiana law before removal,
       and raised it properly in the federal district court.



                                                  9
Mullen, at 617–18; see Blanchard v. Wal-Mart Stores, Inc., No. CIV. A. 99-455, 1999 WL

191490, at *2 (E.D. La. Apr. 5, 1999), aff'd, 203 F.3d 828 (5th Cir. 1999) (“A plaintiff interrupts

prescription of her claim by filing suit in a court of competent jurisdiction and venue within the

prescriptive period. If the action is commenced in an improper venue, ‘prescription is interrupted

only as to a defendant served by process within the prescriptive period.’ Subsequent removal of a

case from an improper state court venue to a proper federal one will not resurrect a suit that has

prescribed under this rule, since Article 3462 looks to whether venue was proper when plaintiff

commenced the suit, not when defendant removed it.”) (internal citations omitted). Therefore,

because the defense of prescription was not waived by Defendants’ removal of the case, the

claim still prescribed on August 23, 2018.

       Plaintiffs argue that prescription was interrupted when Defendants indicated that they

wished to settle the matter. (Doc. 29 at 6.) The Court does not agree. An exception to

prescription is interruption by acknowledgement, in which, “Prescription is interrupted when one

acknowledges the right of the person against whom he had commenced to prescribe.” La. Civ.

Code Ann. art. 3464. However, as the Fifth Circuit explained, settlement negotiations are not

enough to interrupt prescription. Mullen, at 618 (“Louisiana courts read Article 3464 to require

more than settlement negotiations. If, as here, the negotiations do not result in an agreement that

the defendant is liable for the plaintiff's injuries, there is no acknowledgement sufficient to

interrupt prescription.” (citing Trainer v. Aycock Welding Co., 421 So.2d 416 (La. App. 1st Cir.

1982); and Flowers v. United States Fid. & Guarantee Co., 381 So.2d 378, amended on

reh'g, 381 So.2d 381 (La. 1980)).

       Plaintiffs likewise raise the exception of contra non valentem non currit praescriptio

arguing that because (1) Defendants stated they wished to settle but no settlement was reached;




                                                 10
and (2) Defendants asked for additional time to file an answer or other responsive pleadings once

the case was removed to federal court and did not inform Plaintiffs that prescription was an

issue, therefore Defendants effectively prevented Plaintiffs from bringing the cause of action

timely. (Doc. 29 at 6.) The Court does not agree. Another exception to prescription recognized

by courts in Louisiana is the “jurisprudential exception to prescription of contra non valentem

non currit praescriptio, which means that prescription does not run against a person who could

not bring his suit.” Martinez Mgmt., Inc. v. Caston, 39,500, p. 6 (La. App. 2d Cir. 4/13/05), 900

So.2d 301, 306. As the Fifth Circuit detailed:

       The doctrine [of contra non valentem] may suspend the running of the prescriptive
       period where (1) there was some legal cause that prevented the courts or their
       officers from taking cognizance of or action on the plaintiff's action; (2) there was
       some condition coupled with the contract or connected with the proceedings that
       prevented the creditor from suing or acting; (3) the debtor himself has done some
       act effectively to prevent the creditor from availing himself of his cause of action;
       or (4) the cause of action is not known or reasonably knowable to the plaintiff, even
       though his ignorance is not induced by the defendant.

F.D.I.C. v. Barton, 96 F.3d 128, 134 (5th Cir. 1996) (citing Rogers v. Corrosion Prod., Inc., 42

F.3d 292, 294 (5th Cir. 1995)). A plaintiff bears the burden to show that the doctrine applies. See

Eldredge v. Martin Marietta Corp., 207 F.3d 737, 743 (5th Cir. 2000). Under the third category,

for a plaintiff to show that the defendant took action to prevent him from suing, the plaintiff must

show, “evidence of fraud, deceit, misrepresentation or concealment by the defendants that led to

the plaintiff's failure to file the claim within the statutory period.” F.D.I.C., 96 at 135; In re Ford

Motor Co. Bronco II Prod. Liab. Litig., 982 F. Supp. 388, 394 (E.D. La. 1997) (“The third

category of contra non valentum applies when the defendant has done some act effectually to lull

the victim into inaction and prevent him from availing himself of his cause of action. The

conduct that keeps the victim in ignorance of his claim must rise to the level of concealment,

misrepresentation, fraud or ill practices before the exception will apply. Where plaintiff is able to



                                                  11
establish such conduct, prescription is suspended until plaintiff is made aware of the truth of the

matter.”). In this case, Plaintiffs have not provided any evidence that Defendant undertook any

action to keep them in ignorance of their personal injury claims. Defendants had no duty to warn

Plaintiffs that prescription had not been interrupted or warn Plaintiffs of the prescription deadline

before asking for a motion to extend time. Plaintiffs were aware of the facts underlying their

claims and if they had followed the dictates of the Louisiana Code of Civil Procedure in filing

the suit in a court with proper venue or provided service of process within the prescriptive

period, then prescription would not have been an issue.

       Because Plaintiffs filed this action in a court of improper venue, did not provide service

of process until after the liberative prescriptive period for delictual actions ended, and no other

exception for prescription applies, the Court finds that the Plaintiffs’ personal injury claims are

prescribed.

                                          CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendants’ Motion for Summary Judgment (“Motion”) filed by

Defendants Multifamily Management, Inc and GMF-Preservation Affordability Corp, (Doc. 21.)

is GRANTED;

       IT IS FURTHER ORDERED that the delictual claims for personal injury by Plaintiffs

Taylor Roy and Jordy Lee are DISMISSED WITH PREJUDICE.

       Signed in Baton Rouge, Louisiana, on March 12, 2020.




                                          JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA



                                                 12
